Title: To George Washington from Duncan McLaren, 18 April 1796
From: McLaren, Duncan
To: Washington, George


        
          Sir
          Raehill [Scotland] Aprill 18th 1796
        
        Doubting not but it will appear Strange and great presumtion in me who are a mean Mechanic to trouble Such a great man with my writing from a Foreign Country and having no title to any favour from you: yet I hope in hearing my Claim you will in Some measure excuse me; I was bred a Mason and taught in the differant branches of that trade Such as Stone Cuting and building Stones and bricks; I was employed eight years building Bridges and Canales and Sixteen building Houses the most part of which time I was employed in building a House to the Earl of Hopetoun on his estate in Annandale; and now about finished: I have a great inclination to go to America and by reason of my large family I am unable to pay for our passage without Some help. By often hearing of your Character induced me to aply to you for help that if you needed one of my trade or Could help me to employment the[n] you would Cause to write or Speak to a Captain of a Vessel that trades from your Country to this Country to bring me over and I and my family will be at your Disposal till what money you lay out be paid with reasonable interest and my family will be willing to work at what you think best till the money be Paid; If you think proper to incourage me to Come I will bring letters from the Earl of hoptoun and other Gentlemen to testify my Character and my ability in the diferent branches of the Mason trade and you will find that what I write is real; and if you be pleased to grant this favour I will Surely ever look on you as my benefactor; This ruinous war is greatly hurt this Country and although a peace was made we are afraid it is the beginning of our troubles by reason of the enormous burdens that we are under this is part of the reason why So many emigrate to that hapy Country of which So much is Spoke of; and that free nation who is So much envied. May you Sir live long to See the good effects of that government that you was So much an instrument of bringing about.
        
        This letter Come to you with a Mason that has wrougt long with me and if he Can he is to deliver it with his own hand and however employs him will find him a very worthy man and deserves to be trusted with any kind of mason work. Sir I am your mot obdt mot Huble Servt
        
          Duncan McLaren
        
        
          N.B. If you think proper to Cause to write Direct to me Mason to the Earl of Hopetoun at Raehill near Moffat North Britain. D. McL.
        
      